Exhibit 10.2

WORKING CAPITAL LOAN AGREEMENT

THIS WORKING CAPITAL LOAN AGREEMENT (the “Loan Agreement”) is entered into
effective this 5th day of July, 2012, (the “Effective Date”), by and between
SOUTHERN HEALTH CORPORATION OF HOUSTON, INC., a Georgia corporation (“Borrower”)
and STILLWATER NATIONAL BANK AND TRUST COMPANY (“Lender”).

RECITALS

WHEREAS, Borrower has requested that Lender extend certain credit and related
financial accommodations including a loan of up to $1,000,000.00 for working
capital and similar general corporate purposes evidenced by a revolving
promissory note of even date herewith;

WHEREAS, Lender has agreed to accommodate the request from Borrower for the loan
subject to the provisions of this Loan Agreement including the receipt of
certain guaranties; and

WHEREAS, SunLink Healthcare, LLC, a Georgia limited liability company
(“Healthcare”), and SunLink Health Systems, Inc., an Ohio corporation
(“SunLink”), are each willing to separately guarantee 100% of the indebtedness
and obligations of Borrower to Lender pursuant to their respective guaranties of
even date herewith; and

WHEREAS, concurrently herewith Lender is also extending certain credit to
Borrower pursuant to a separate Mortgage Loan Agreement for a loan of up to
$9,975,000.00 in connection with mortgage refinancing and construction on real
property owned by Borrower; and

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which the parties hereto acknowledge, Borrower and
Lender hereby agree as follows:

1. LENDING AGREEMENT. Subject to the terms and conditions hereinafter set forth,
Lender agrees to lend to Borrower, and Borrower agrees to borrow from Lender the
sum of up to ONE MILLION DOLLARS ($1,000,000.00) (the “Loan Commitment”), to be
used by Borrower solely for the purposes of (a) refinancing certain existing
indebtedness owing by Borrower, (b) providing working capital purposes in
connection with Borrower’s operation of its hospital, nursing home, clinic and
medical office businesses on the Property (defined below), and (c) paying all
fees and expenses required to be paid by Borrower hereunder.

2. BORROWER’S NOTE. Borrower will execute and deliver to Lender a revolving
promissory note of even date herewith in form and substance and payable on terms
approved by Lender (the “Working Capital Note”) having the following terms:

 

  2.1. Amount. The principal face amount will be ONE MILLION DOLLARS
($1,000,000.00).



--------------------------------------------------------------------------------

  2.2. Interest. The Working Capital Note will bear interest at the interest
rate equal to the greater of (a) six percent (6.0%) per annum; or (b) the Prime
Rate plus one and one half percent (1.5%) per annum, which rate will be
prospectively adjusted on September 30, 2012 and on the last day of every third
month thereafter to reflect any change in the Prime Rate as in effect on such
date (the “Interest Rate”). “Prime Rate” means the Prime Rate as published in
the “Money Rates” Section of the Wall Street Journal, which rate is not
necessarily the lowest rate of interest charged by Lender. All interest on the
Working Capital Note shall be calculated for the actual number of days elapsed
at a per diem charge based on a year consisting of 360 days.

 

  2.3. Maturity. The entire unpaid principal balance plus all accrued interest
owing on the Working Capital Note shall be due and payable on July 5, 2014 (the
“Maturity Date”).

 

  2.4. Payments. Commencing August 1, 2012 and on the 1st day of each month
thereafter, monthly payments of interest only will be payable on the Working
Capital Note at the Interest Rate. By instruction to the Lender, Borrower may
authorize Lender to make an advance to pay interest on the date due.

 

  2.5. Borrowing Base. The unpaid principal balance of the Working Capital Note
will not at any time exceed the lesser of (i) the Borrowing Base or
(ii) $1,000,000.00. For purposes of this Loan Agreement, the term “Borrowing
Base” will mean eighty percent (80%) of Eligible Accounts Receivable. The term
“Account” will have the same meaning as such term is defined in the Uniform
Commercial Code of the State of Oklahoma and will also include billed and
unbilled Accounts. The term “Eligible Accounts Receivable” will mean all
Accounts, except those Accounts (the “Ineligible Accounts”) which meet any of
the following criteria at the time the Account comes into existence or prior to
the date on which the Account is collected in full, (less the estimated
contractual allowances resulting from reductions imposed by insurance companies
and government payors as determined by Borrower and approved by Lender): (a) an
Account which is more than one hundred twenty (120) days past due from the
invoice date, provided that the aggregate amount of all Accounts which are more
than ninety (90) days past due from the invoice date will be capped at
$100,000.00 and all Accounts which exceed this aggregate amount will be deemed
Ineligible Accounts; (b) Accounts of Account debtors disapproved by Lender, as
reasonably determined by Lender; (c) private pay Accounts; (d) an Account which
does not arise from a bona fide performance of services by Borrower; (e) any
portion of an Account which is subject to or with respect to which Borrower has
received notice of any claim, counterclaim, set-off, allowance or adjustment by
the Account debtor, including without implied limitation, any claim,
counterclaim, set-off, allowance or adjustment based on any violation of or
failure to comply with any applicable federal or state law; (f) an Account which
is subject to any attachment, levy, garnishment or other judicial process or
subject to any assignment, claim, lien or security interest of any character;
(g) an Account which does not arise in the ordinary course of Borrower’s
business; (h) an Account for which Borrower or Lender has received notice of
bankruptcy, receivership, conservatorship, insolvency or material adverse change
in the financial condition of the Account debtor;

 

2



--------------------------------------------------------------------------------

  2.6. Revolving Loan. Borrower will be entitled to advance, repay and readvance
funds under the Working Capital Note from time to time subject to the
satisfaction of the conditions set forth in Section 7 hereof and the subsections
thereunder, provided that the unpaid principal balance of the Working Capital
Note will not at any time exceed the lesser of (i) the Borrowing Base or
(ii) $1,000,000.00. Lender will not be obligated to make any advances under the
Working Capital Note unless Lender has been provided with such written
documentation as Lender may reasonably require to evidence that the loan
proceeds thereunder are to be used solely for the purpose set forth at Section 1
hereof.

 

  2.7.

Borrowing Base Certificate. Certificates in form satisfactory to Lender, along
with an accounts receivable aging report will be provided to Lender by Borrower
on or before the 20th day of each month as of the last day of the immediately
preceding month, and at such other times as may be required by Lender, which
certificates shall show the computation of the Borrowing Base and be signed by
an authorized representative of Borrower (the “Borrowing Base Certificate”).

 

  2.8. Advances. Subject to Section 7 hereof, advances under the Working Capital
Note will be made by Lender from time to time on the request of Borrower subject
to the following limitations:

 

  2.8.1.

Advance Procedure. To obtain advances under the Working Capital Note, the
Borrower will notify the Lender of the total amount of the requested advance,
and will provide to the Lender a Borrowing Base Certificate, together with such
additional documents and information as Lender reasonably may request with
respect to the Advance. Any request by Borrower for an advance hereunder shall
be in writing, or by telephone and in writing, and, unless waived by Lender,
must be given so as to be received by Lender not later than noon (Oklahoma City
time) on the requested advance Date. Each request for an advance hereunder shall
be irrevocable and shall be deemed a representation by Borrower as of the date
thereof and after giving effect to the requested advance the applicable
conditions specified in Section 7 have been and will be satisfied, except for
those conditions waived in writing by Lender with respect to such request. Each
request for an advance hereunder shall specify (i) the requested advance date
and (ii) the amount to be advanced. Lender may rely on any telephone request by
a Senior Officer of Borrower or by Senior Officer of SunLink as agent for the
Borrower for an Advance hereunder which it believes in good faith to be genuine
(provided that Borrower or SunLink as agent for Borrower shall also be required
to promptly confirm to Lender each telephone request in writing); and Borrower
hereby waives the right to dispute Lender’s record of the terms of such
telephone request. “Senior Officer” means as to Borrower its Chief Executive
Officer, President, or Chief Financial Officer, and as to SunLink its Chief
Executive Officer, President, Chief Operating Officer,

 

3



--------------------------------------------------------------------------------

  Chief Financial Officer, Controller or any Executive Vice President. Borrower
shall provide the Lender with a certificate as to the current names of such
Senior Officers and any other person(s) who are authorized on behalf of Borrower
to represent the Borrower in connection with a request for funds under the
Working Capital Note.

 

  2.8.2. Disbursement. On Borrower’s satisfaction of the requirements and
conditions contained in this Loan Agreement, Lender will make available to
Borrower the amount of the advance requested by remittance to the Operating
Account or such other deposit account designated by Borrower from time to time
in writing to Lender, not later than 4:00 p.m. (Atlanta, Georgia time) on the
requested advance date.

 

  2.8.3. Records. Lender shall enter in its ledgers and records the amount of
the advances made or distributed by Lender and the repayments made by Borrower
thereon. All entries shall be made in accordance with customary accounting
practices of Lender as in effect from time to time. The outstanding balance, as
recorded on the most recent printout or other written statement of Lender shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Lender by Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect Borrower’s duty to pay the Loan.
Lender is authorized by Borrower to enter on a schedule attached to the Working
Capital Note, as appropriate, a record of the advances and repayments; provided,
however that the failure by Lender to make any such entry or any error in making
such entry shall not limit or otherwise affect the obligation of Borrower
hereunder and on the Working Capital Note, and, in all events, the principal
amount owing by Borrower in respect of the Working Capital Note shall be the
aggregate amount of all advances made by Lender less all payments of principal
thereof made by Borrower.

 

  2.8.4. Termination of Advances. The Lender will have no obligation to make any
advances under the Working Capital Note if a Default has occurred hereunder or
under any of the Loan Documents.

 

  2.9. Loan Balancing. Borrower agrees that the unpaid principal balance of the
Working Capital Note will not at any time exceed the lesser of (i) the Borrowing
Base; or (ii) $1,000,000.00. If the unpaid principal balance of the Working
Capital Note at any time exceeds such amounts as described above, Borrower
agrees to make a principal payment in the amount necessary to reduce the unpaid
principal balance of the Working Capital Note to comply with the terms of this
Section 2.9, within five (5) days after Lender’s request therefor.

3. RECOURSE. The Loan Commitment will be full recourse to Borrower under the
Working Capital Note, and full recourse to SunLink and Healthcare under their
guaranties.

4. COLLATERAL SECURITY. The performance of all covenants and agreements
contained in this Loan Agreement and in the other documents executed or
delivered as a part of this transaction and the payment of the Working Capital
Note and all renewals, amendments and modifications thereof, all interest
thereon and expenses of collection thereof shall be secured by the following:

 

  4.1. Deed of Trust. Borrower shall grant Lender a second priority lien
covering Borrower’s real property described at Exhibit “A” hereto together with
all buildings, fixtures and improvements now or hereafter located thereon
(collectively, the “Property”) to be evidenced by a deed of trust in form and
substance approved by Lender (the “Deed of Trust”). The lien covering the
Property will be subordinate only to the lien granted by Borrower to Lender in
the same collateral to secure the Mortgage Note.

 

4



--------------------------------------------------------------------------------

  4.2. Assignment of Rents. Borrower shall grant Lender a second priority
security interest in all of Borrower’s leases and rents with respect to the
Property pursuant to the terms of an assignment of leases and rents covering the
Property in form and substance approved by Lender (the “Assignment of Rents”).
The lien covering the leases and rents will be subordinate only to the lien
granted by Borrower to Lender in the same collateral to secure the Mortgage
Note.

 

  4.3. Security Interest. Borrower shall grant Lender (i) a first priority
security interest covering all of Borrower’s accounts, deposit accounts
including but not limited to Account No. xxxxxxx (the “Medicare Account”), and
Account No. xxxxxxx (the “Operating Account”), both maintained by Borrower with
Lender, (all such accounts collectively, the “Deposit Accounts”) excluding
Borrower’s Account No. xxxxxxx (the “Construction Escrow Account”) which shall
be subject to a second priority security interest, (ii) a first priority
security interest in Borrower’s accounts receivable, government and
non-government health care accounts receivable, including but not limited to
health-care-insurance receivables, contract rights and inventory, whether now
owned or hereafter acquired, and all proceeds, products, rents, profits, and
income therefrom (collectively, the “Receivables”); (iii) a first priority
security interest covering all of Borrower’s goods, chattels, revenue, income,
certificates of title, medical supplies, and equipment (collectively, the
“Goods”) and (iv) a second priority security interest covering all of Borrower’s
medical equipment, furniture, hospital beds, kitchen equipment and supplies,
computer equipment, computer hardware, computer software, computer software
licenses, general intangibles, and all other tangible personal property, whether
now owned or hereafter acquired, and all proceeds, products, rents, profits and
income from the sale therefrom (the “Equipment”). The Deposit Accounts, the
Receivables, the Goods and the Equipment are collectively referred to herein as
the “Borrower’s Personal Property”). The security interests granted shall be
evidenced by one or more security agreements in form and substance approved by
Lender (the “Security Agreement”). The lien covering the Equipment and the
Construction Escrow Account will be subordinate only to the lien granted by
Borrower to Lender in the same collateral to secure the Mortgage Note.

 

  4.4.

Stock Pledge Agreement. In support of the unlimited guaranty to be delivered by
Healthcare, Healthcare shall pledge 100% of the stock and ownership interests in
Borrower to Lender, to be evidenced by a Stock Pledge Agreement in form and
substance approved by Lender (the “Stock Pledge Agreement”) and in connection

 

5



--------------------------------------------------------------------------------

  therewith Healthcare shall deliver to Lender all original stock certificates
(the “Stock Certificates”) together with a stock power endorsed in blank (the
“Stock Power”).

5. GUARANTIES. SunLink and Healthcare shall each guarantee payment of all
indebtedness evidenced by the Working Capital Note, to be evidenced by guaranty
agreements in form and substance approved by Lender (respectively, the “SunLink
Guaranty” and the “Healthcare Guaranty”). SunLink and Healthcare are sometimes
referred to hereafter together as the “Guarantors”.

6. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants that:

 

  6.1. Borrower’s Existence. Borrower is, and will continue to be a corporation,
duly incorporated and validly existing under the laws of the State of Georgia;
Borrower has adequate power, authority and legal right to own and hold the
Property; Borrower is or will be, in all material respects, duly authorized,
qualified and licensed under all applicable laws, regulations, ordinances and
orders of public authorities which in any such case is material to the ability
of Borrower to carry on its business in the development, construction,
equipping, operating and leasing of the Property; Borrower has adequate
authority, power and legal right to enter into and carry out the provisions of
this Loan Agreement and other documents contemplated herein and to consummate
the transactions contemplated hereby.

 

  6.2. Litigation. All litigation in which Borrower is involved is set forth on
Schedule “6.2” hereto. There is no action, suit, proceeding or investigation
pending or threatened against Borrower, or any of the owners of Borrower, which
would reasonably be expected to materially adversely affect Borrower, the
Property or any of Borrower’s Personal Property or materially impair the ability
of Borrower to carry on its business substantially as now conducted or
contemplated or result in any substantial liability above applicable deductibles
not adequately covered by insurance.

 

  6.3. No Default. The making and performance by Borrower of this Loan Agreement
or the documents to be executed in connection herewith will not violate any
material provision or constitute a material default under any indenture,
agreement or instrument to which Borrower, the Property or any material portion
of Borrower’s Personal Property is bound or affected.

 

  6.4. Ownership. Borrower owns good marketable fee title to the Property, and
Borrower has good title to Borrower’s Personal Property and, upon completion of
construction and/or installation and payment therefor, all of its other
properties and assets, real or personal, tangible or intangible, which are or
are to be constructed, owned, installed, or used in connection with any of the
Property, and none of such properties or assets is or will be subject to any
mortgage, deed of trust, pledge, security interest, encumbrance, lien or charge
of any kind excluding only “Permitted Encumbrances” as set forth at Schedule
“6.4” hereto.

 

  6.5.

Financial Statements. Except as set forth on Schedule “6.5A” hereto, Borrower’s
and Guarantors’ financial statements heretofore delivered to Lender (“Historical

 

6



--------------------------------------------------------------------------------

  Financial Statements”) are true and correct in all material respects, have
been prepared in accordance with United States generally accepted accounting
principles consistently applied (except in the case of unaudited financial
statements, subject to the absence of financial footnotes and to normal and
recurring year-end adjustments that are not likely to be material in amount)
(“GAAP”), and present in accordance with GAAP the financial condition reflected
therein as of the times and for the respective periods referred to therein. For
purposes of this Section 6.5, “Historical Financial Statements” means those
financial statements set forth on Schedule 6.5B.

 

  6.6. Full Disclosure. Neither this Loan Agreement nor any statements or
documents of Borrower referred to herein or delivered by Borrower pursuant to
this Loan Agreement contains any untrue statement of a material fact.

 

  6.7. Survival of Representations and Warranties. All covenants,
representations and warranties made herein and under all documents executed
pursuant hereto shall survive the making of the loans hereunder and the delivery
of the Working Capital Note and other instruments executed in connection
therewith until complete repayment of the Working Capital Note and all renewals
and modifications thereof. Each request by Borrower for an advance hereunder
shall constitute an affirmation that the foregoing representations and
warranties remain true and correct as of the date of such request, or if given
as of a specific date, as of such date unless otherwise disclosed, except with
respect to financial statements superseded by subsequent reporting to Lender.

7. CONDITIONS PRECEDENT TO LOAN. As soon as all of the conditions set forth at
Sections 7.1 through 7.12 hereof have been satisfied, and so long as no Default
has occurred hereunder, Lender will advance the entire Loan Commitment from time
to time, subject to the terms of this Loan Agreement, to be used solely for the
purposes set forth in Section 1 hereof.

 

  7.1. Loan Documents. This Loan Agreement, the Working Capital Note, the Deed
of Trust, the Assignment of Rents, the Security Agreement, the Stock Pledge
Agreement, the Stock Certificates, the Stock Power, the Account Collection
Agreement, the SunLink Guaranty, the Healthcare Guaranty, and all other
documents executed pursuant thereto or in connection therewith as might be
required by Lender (all of the foregoing are referred to herein as the “Loan
Documents”) shall have been duly authorized, executed and delivered to Lender.

 

  7.2. Authority. A certificate of the Secretary or Assistant Secretary of
Borrower, SunLink and Healthcare (or other appropriate officer, including in the
case of Healthcare, its sole member) dated as of the Effective Date and
certifying to the following:

 

  7.2.1. A true and correct copy of the corporate (or other) resolutions of such
the applicable entity authorizing the execution, delivery and performance of the
Loan Documents to which such entity is a party contemplated hereby and thereby;

 

7



--------------------------------------------------------------------------------

  7.2.2. The incumbency, names, titles and signatures of the officers of such
entity authorized to execute the Loan Documents to which such entity is a party.

 

  7.3. Organization. A certificate of the Secretary or Assistant Secretary of
Borrower, SunLink and Healthcare (or other appropriate officer, including in the
case of Healthcare, its sole member) dated as of the Effective Date and
certifying to the following:

 

  7.3.1. A true and correct copy of the Articles of Incorporation or Certificate
of Incorporation or Organization (or the equivalent) of each such entity with
all amendments thereto, certified by the appropriate governmental official of
the jurisdiction of incorporation or organization as of a date not more than
thirty (30) days prior to the Effective Date; and

 

  7.3.2. A true and correct copy of the bylaws (or other constitutive documents
such as a limited liability company operating agreement) for the applicable
entity.

 

  7.4. Good Standing. A certificate of good standing for each of Borrower,
SunLink and Healthcare in the jurisdiction of its incorporation or organization
and, in the case of Borrower, its good standing as a foreign corporation in the
State of Mississippi, in each case certified by the appropriate governmental
officials as of a date not more than thirty (30) days prior to the Effective
Date.

 

  7.5. Compliance with Governmental Regulations. Evidence to the satisfaction of
Lender shall have been made available to Lender that (i) the Property complies
in all material respects with all applicable zoning, subdivision, environmental,
air quality, flood hazard, fire safety, planning, building and other
governmental laws, ordinances, codes, regulations or private use restrictions to
the extent any failure to do so would materially adversely affect the ability of
Borrower to carry on its business substantially as presently conducted;
(ii) Borrower holds all material licenses and permits required by law for
Borrower to operate Borrower’s hospital, nursing home and medical office
businesses on the Property.

 

  7.6. Financial Statements. The financial statements of Borrower, SunLink and
Healthcare as of the end of the most recent quarter shall have been delivered to
Lender.

 

  7.7. Tax returns. The filed federal income tax returns for the fiscal year
ended June 30, 2011 for Borrower, SunLink and Healthcare shall have been
delivered to and approved by Lender.

 

  7.8. Opinion of Borrower’s Counsel. An opinion from Borrower’s counsel in form
and substance satisfactory to Lender shall have been delivered to Lender as to
the due existence and good standing of Borrower, SunLink and Healthcare, and the
due authorization of the execution and delivery of the Loan Documents, as
applicable, by Borrower, SunLink and Healthcare.

 

8



--------------------------------------------------------------------------------

  7.9. Licenses. Borrower shall have provided Lender with copies of all material
licenses and permits required by law for Borrower to operate Trace Regional
Hospital, Floy Dyer Manor Nursing Home, and the existing medical office
businesses on the Property.

 

  7.10. No Prior Liens. Lender shall have been provided with written
documentation satisfactory to Lender that no liens, other than those in favor of
Lender and those included as Permitted Encumbrances, have been filed against the
Property or Borrower’s Personal Property.

 

  7.11. Insurance. Borrower shall have obtained all of the insurance as required
by and in accordance with Section 8 hereof.

 

  7.12. Releases. Borrower shall have provided documentation satisfactory to
Lender evidencing the complete release of Borrower from all personal liability
owing under any other lending agreement, indebtedness or similar obligation
owing to any party other than Lender in each case for money borrowed except in
connection with Permitted Indebtedness (defined below).

 

  7.13. Chatham Subordination. Chatham Credit Management III, LLC, as agent
(“Chatham”) with respect to the Amended and Restated Credit Agreement dated
August 1, 2008 (as amended, restated or otherwise modified from time to time,
the “Chatham Credit Agreement”) shall have delivered to Lender a subordination
agreement in form and substance reasonably approved by Lender and Chatham. For
the purpose of determining compliance with the provisions of Section 10.6 below,
the subordinated indebtedness to Chatham under the Chatham Credit Agreement
shall be disregarded.

8. INSURANCE. Borrower shall obtain and maintain during the time stated below
the following insurance policies and comply with the following obligations
(those policies and obligations, collectively, the “Required Insurance”).

 

  8.1. Special Perils Insurance. Borrower shall obtain and maintain at all times
property insurance against all risks of loss to the Property customarily covered
by “All Risk” or “Special Perils Form” policies as available in the insurance
market (the “Special Perils Insurance”). Any Special Perils Insurance policy
shall contain a coinsurance waiver and replacement cost value endorsement
without reduction for depreciation. Special Perils Insurance shall cover at
least the following perils:

 

  8.1.1. Building collapse, fire, flood, impact of vehicles and aircraft,
lightning, malicious mischief, mudslide, subsidence, vandalism, water damage,
and windstorm; and

 

  8.1.2. Such other insurable perils as, under good insurance practices, other
commercial property owners from time to time insure against for property and
buildings similar to the Property in height, location, nature, type of
construction, and use; and

 

9



--------------------------------------------------------------------------------

  8.1.3. The additional expense of demolition and increased cost of construction
including increased cost from any changes in laws on restoration (which may be
subject to a sub-limit for demolition and increased cost of construction of up
to $10,000,000); and

 

  8.1.4. At least one hundred percent (100%) of the replacement value of all
buildings and improvements now or hereafter located on the Property (which may
be subject to a “margin clause” of up to 115% limiting coverage for each item
(building, personal property, etc.) of the value reported on the statement of
value as provided by Borrower to the insurer); and

 

  8.1.5. All tenant improvements and betterments that any of the leases on the
Property require Borrower to insure (the “Insured Leasehold Property”).

 

  8.2. Flood Insurance. If any buildings or improvements located on the Property
are located in an area designated as “flood prone” or a “special flood hazard
area” under the regulations for the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973, 42 U.S.C. §4001 et seq., Borrower shall
obtain and maintain at all times at least the maximum coverage for the Property
available under the federal flood insurance plan which may be subject to a
“flood blanket” sublimit of up to (i) $25,000,000 with respect to Trace Regional
Hospital and (ii) $10,000,000 with respect to other locations.

 

  8.3. Boiler and Machinery Insurance. Borrower shall obtain and maintain at all
times comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss, extra expense, and
expediting expense on the Property and the Insured Leasehold Property (the
“Boiler and Machinery Insurance”). The Boiler and Machinery Insurance shall be
on a replacement cost value basis, and, for each accident, shall cover at least
the greater of: (a) Fifteen percent (15%) of full replacement cost of the
buildings and improvements now or hereafter located on the Property; or
(b) $500,000.00.

 

  8.4. Builder’s Risk Insurance. Borrower shall obtain and maintain during
construction of the MOB builder’s risk insurance for the full completed
insurable value of the MOB written on a “completed value” Form (100 percent
non-reporting) or its equivalent and including an endorsement granting
permission to occupy (the “Builder’s Risk Insurance”). The “MOB” is the medical
office building as defined in the Mortgage Loan Agreement, the construction of
which will be funded by the Mortgage Loan. Builder’s Risk Insurance shall cover:

 

  8.4.1. The same perils that Special Perils Insurance must cover with whatever
limits and coverage extensions Lender requires, unless Borrower’s Special Perils
Insurance already includes that coverage; and

 

  8.4.2. Loss of materials, equipment, machinery, and supplies whether on-site,
in transit, or stored offsite, or of any temporary structure, hoist, sidewalk,
retaining wall, or underground property; and

 

10



--------------------------------------------------------------------------------

  8.4.3. Soft costs, plans, specifications, blueprints, and models to the extent
of $850,000.00; and

 

  8.4.4. Demolition and increased cost of construction, including increased
costs arising from changes in laws at the time of restoration and coverage for
operation of building laws, all subject to a sublimit satisfactory to Lender;
and

 

  8.4.5. Business interruption (delayed opening) on an actual loss sustained
basis and otherwise in compliance with Business Interruption Insurance
requirements.

 

  8.5. Business Interruption Insurance. As an extension to Special Perils
Insurance, Flood Insurance, and Boiler and Machinery Insurance, Borrower shall
obtain and maintain business interruption insurance on an “actual loss
sustained” basis (“Business Interruption Insurance”). Borrower shall obtain and
maintain Business Interruption Insurance equal to at least $10,000,000.00. If a
Default shall have occurred and then be continuing, after receipt of any
Business Interruption Insurance proceeds, Lender will be entitled to apply any
such proceeds to indebtedness then owing by Borrower to Lender under this Loan
Agreement or the Mortgage Loan Agreement and within three (3) Business Days
therewith will deposit any excess proceeds into Borrower’s Operating Account.
For purposes of this Loan Agreement, “Business Day” means any day other than
(i) a Saturday or Sunday or (ii) a day on which federally chartered banking
institutions are not required to be open.

 

  8.6. Liability Insurance.

 

  8.6.1. Borrower shall obtain and maintain the following insurance for personal
injury, bodily injury, death, accident, and property damages (collectively, the
“Liability Insurance”);

 

  (a) Public liability insurance, including commercial general liability
insurance;

 

  (b) Owned (if any), hired, and non-owned automobile liability insurance; and

 

  (c) Umbrella liability insurance.

 

  8.6.2. Liability Insurance shall provide coverage of at least one million
dollars ($1,000,000.00) per occurrence and two million dollars ($2,000,000.00)
in annual aggregate. If any Liability Insurance also covers other location(s)
with a shared aggregate limit, the minimum Liability Insurance shall be
increased by two million dollars ($2,000,000.00).

 

  8.6.3.

Liability Insurance shall include coverage for liability arising from premises
and operations, elevators, escalators, independent contractors,

 

11



--------------------------------------------------------------------------------

  contractual liability (including liability assumed under any contracts and
leases), and products and completed operations. Borrower will use commercially
reasonable efforts to cause all Liability Insurance to name Lender as an
“Additional Insured” by endorsement.

 

  8.7. Statutory Employees’ Insurance. Borrower shall obtain and maintain
workers’ compensation and disability insurance as required by law (“Statutory
Employees’ Insurance”).

 

  8.8. Fidelity Bonds. Borrower shall obtain fidelity bonds or employee
dishonesty coverage for each employee of Borrower who has or will have access to
any of Borrower’s funds satisfactory to Lender.

 

  8.9. Medical Malpractice Insurance. Borrower shall obtain and maintain or
cause to be maintained medical malpractice insurance for each medical
professional employed by Borrower and Borrower shall use commercially reasonable
efforts to require medical malpractice insurance to be maintained by each
medical professional not employed by it working on the Property.

 

  8.10. Documentation. Borrower shall provide to Lender the following
documentation:

 

  8.10.1. For Special Perils Insurance, Flood Insurance, and Boiler and
Machinery Insurance, and Business Interruption Insurance (collectively,
“Property Insurance”), Borrower shall cause Lender to be named as “Lender Loss
Payee” or “Mortgagee” on a standard noncontributory mortgagee endorsement (or
its equivalent) naming Lender or its designee as the party to receive insurance
proceeds.

 

  8.10.2. Borrower shall provide such additional evidence of Lender’s interest
under any Required Insurance as Lender shall reasonably require from time to
time, including the following (the “Evidence of Insurance”):

 

  (a) An ACORD 28 certificate of insurance for all Property Insurance and
Builder’s Risk Insurance; and

 

  (b) A certificate of insurance evidencing Borrower’s Liability Insurance; and
to the extent Borrower can cause the following by commercially reasonable
efforts, such certificate will evidence Lender as an additional insured and
otherwise reasonably evidence compliance with the Liability Insurance
requirements of the Loan Documents.

 

  8.10.3. Borrower shall deliver to Lender, promptly upon issuance and in all
events within ten (10) days of Borrower’s receipt of the applicable policy,
copies of the insurance policies for all Required Insurance, and will use
commercially reasonable efforts to obtain a representation by the carrier or its
authorized representative that such copy is true and correct. Prior to any
policy expiration, Borrower shall deliver evidence of renewal in compliance with
the Loan Documents.

 

12



--------------------------------------------------------------------------------

  8.11. Policy Requirements.

 

  8.11.1. Borrower shall obtain all Required Insurance from domestic carrier(s)
authorized to do business in the State of Mississippi and reasonably
satisfactory to Lender with: (a) A claims paying ability of not less than “A”
(or the equivalent) by S&P and one other rating agency satisfactory to Lender;
and (b) “A:X” or better financial strength rating by AM Best. A change in
carrier’s rating under clause (a) or clause (b) shall not constitute a Default
so long as Borrower undertakes commercially reasonable efforts to obtain
substitute coverage from a carrier rated under clause (a) or clause (b) as
promptly as is commercially practicable, taking into account the remaining
policy periods and the cost of such substitute coverage.

 

  8.12. Blanket Coverage. Borrower may provide any Required Insurance under a
blanket policy or policies covering the Property and other property and assets,
provided that:

 

  8.12.1. The blanket policy otherwise meets all requirements for Required
Insurance, and, except in the case of Liability Insurance, specifies how much
coverage, and which sublimits, apply exclusively to the Property; and

 

  8.12.2. The amount allocated to the Property equals or exceeds the Required
Insurance.

 

  8.13. Protection of Lender’s Interest.

 

  8.13.1. Borrower shall cause its insurance carrier to agree:

 

  (a) to provide Lender 30 days written notice (10 days prior written notice for
nonpayment of premium) prior to any cancellation, termination or nonrenewal of
the required insurance;

 

  (b) to allow Lender to pay premiums to continue the policy upon notice of
cancellation for nonpayment.

 

  8.13.2. Every Property Insurance policy shall by its terms remain valid and
insure Lender’s interest regardless of any:

 

  (a) Named insured’s act, failure to act, negligence, or violation of
warranties, declarations, or conditions;

 

  (b) Occupancy of use of the Property for purposes more hazardous than those
permitted; or

 

  (c) Exercise of any Lender’s remedies.

 

13



--------------------------------------------------------------------------------

If Lender reasonably deems itself insecure, on Lender’s request, Borrower will
be required to make monthly deposits for insurance premiums equal to one-twelfth
(1/12) of the annual charges as estimated by Lender to accumulate with Lender
sufficient funds to pay the insurance premiums thirty (30) days prior to their
due date, such deposits to be held by Lender without interest.

 

  8.14. Lender’s Rights; No Liability.

 

  8.14.1. Borrower irrevocably authorizes Lender, at any time, to communicate
directly with Borrower’s insurance carrier(s), broker(s), and tenant(s) about
any Required Insurance.

 

  8.14.2. Any determination or request that Lender makes about any Required
Insurance shall impose no obligation or liability on Lender. Borrower shall not
rely on any such determination or request (or its absence) as an implied or
express representation about the adequacy of Borrower’s insurance. Borrower
acknowledges that any such determination or request would be made solely for
Lender’s own benefit and not for Borrower. Borrower retains sole responsibility
for the adequacy and prudence of its insurance program.

 

  8.14.3. If at any time Lender has not received satisfactory written evidence
that Borrower maintains and has paid for all Required Insurance, then without
limiting Lender’s remedies, Lender may (but shall have absolutely no obligation
to) force place any Required Insurance or take such other actions as Lender
shall deem appropriate to protect its interests. Prior to force placing
insurance, Lender shall give notice to Borrower. Lender’s costs of doing so
shall constitute loans to Borrower, all of which Borrower agrees will be secured
by the Loan Documents.

9. ACCOUNT COLLECTIONS. Pursuant to the Account Collections Agreement, Borrower
will instruct all of Borrower’s account debtors that (a) the point of remittance
for payments remitted by any non-electronic means shall be [Borrower to
designate address]; (b) the point of remittance for electronic payments remitted
by non-Medicare account debtors shall be the Operating Account; and (c) the
point of remittance for all electronically transmitted payments on accounts and
accounts receivable of Borrower payable from any state or the federal government
or any subdivision or agency thereof, including but not limited to Medicare and
Medicaid payments (the “Medicare Electronic Payments”) shall be the Medicare
Account. Borrower will not, without the prior written consent of Lender, revoke
or alter the instructions until such time as all of the indebtedness owing by
Borrower to Lender has been paid in full. Without limiting the foregoing, any
payments received by Borrower other than as set forth above will be deposited or
transferred within five (5) Business Days into the Operating Account. Payments
received by Lender will be processed in accordance with the terms and conditions
of the Account Collections Agreement. Borrower authorizes and directs Lender to
sweep all funds from the Medicare Account to the Operating Account on a daily
basis, and in the absence of a Default, such funds in the Operating Account may
be used by Borrower, all in accordance with the terms of the Account Collections
Agreement. Lender agrees that Lender will not have a right of set off with
respect to the Medicare Account.

 

14



--------------------------------------------------------------------------------

10. COVENANTS. Until payment in full of the Working Capital Note and all
renewals and modifications thereof, and performance of all obligations owing to
Lender under this Loan Agreement and the instruments executed pursuant hereto,
unless Lender shall otherwise consent in writing, Borrower covenants and agrees
as follows:

 

  10.1. Performance of Obligations. Borrower will promptly and punctually
perform all of the obligations hereunder and under the Loan Documents, and under
all other instruments executed or delivered pursuant thereto.

 

  10.2. Information. Borrower will promptly furnish to Lender all reasonably
requested information concerning the Property, the progress of the construction
of the MOB and, the financial status of Borrower and updated budgets and
disbursement schedules relating to the MOB. For each fiscal quarter, Borrower
will provide Lender with a quarterly financial statement of Borrower (signed by
an officer of Borrower charged with such responsibility) as having been prepared
in accordance with GAAP within forty-five (45) days after the end of the fiscal
quarter. For each fiscal year, Borrower will provide Lender with an annual
financial statement of Borrower within one hundred five (105) days after the
close of the fiscal year, certified by an officer charged with such
responsibility as having been prepared in accordance with GAAP. If the date on
which quarterly or annual financial statements would be due is not a Business
Day, the date shall be extended to the next Business Day. The annual financial
statements may be unaudited if Borrower is included within the consolidating
statements of SunLink’s audited annual financial statement. Borrower will
provide Lender with such other financial reports as may be reasonably required
by Lender. All financial statements will consist of at least a balance sheet,
income statement, and statement of cash flow. Financial reports which are not
financial statements shall be prepared in such form as are customarily utilized
by management, including, if applicable, in accordance with GAAP or in such
other form as may be reasonably required by Lender.

 

  10.3.

Guarantor Financial Statements. For each fiscal quarter, Borrower will cause
SunLink and Healthcare to provide Lender with unaudited quarterly financial
statements within forty-five (45) days after the end of the fiscal quarter. For
each fiscal year, Borrower will cause SunLink and Healthcare to provide Lender
with audited annual financial statements within one hundred five (105) days
after the end of the fiscal year. If the date on which quarterly or annual
SunLink or Healthcare financial statements would be due is not a Business Day,
the date shall be extended to the next Business Day. Healthcare’s annual
financial statements may be unaudited if Healthcare is included within the
consolidating statements of SunLink’s audited annual financial statements. All
such financial statements will consist of at least a balance sheet, income
statement and statement of cash flows. SunLink’s financial statements will also
include a statement of shareholders equity. All financial statements will be
certified by an officer charged with such responsibility as having been prepared
in accordance with GAAP. Borrower will cause SunLink and Healthcare to provide
Lender with such other financial reports of SunLink and Healthcare as reasonably
may be required by Lender. With respect to financial reports of SunLink or
Healthcare that are not financial

 

15



--------------------------------------------------------------------------------

  statements, such reports shall be prepared in such form as are customarily
utilized by management, including, if applicable, in accordance with GAAP or in
such other form as may be reasonably required by Lender. As to SunLink,
SunLink’s quarterly report on Form 10-Q and annual report on Form 10-K as
required to be filed with the United States Securities and Exchange Commission
shall be satisfactory as to form for SunLink Financial Statements and the filing
thereof with the SEC via the EDGAR system shall constitute the provision thereof
to Lender.

 

  10.4. Tax Returns. Borrower will cause to be provided to Lender copies of
annual filed federal tax returns for Borrower, SunLink and Healthcare (or any
consolidated return with respect to one or more of them) for each year on or
before the Submission Deadline. “Submission Deadline” is defined as the date
which is fifteen (15) days after the Filing Deadline. “Filing Deadline” is
defined as the deadline for the filing of such tax returns established by the
Internal Revenue Code (the “IRC”) for Borrower (or SunLink so long as Borrower
is part of a SunLink consolidated group) for the immediately preceding calendar
year. If Borrower (or SunLink so long as Borrower is part of a SunLink
consolidated group) (i) timely files an application for an extension of the
Filing Deadline with the Internal Revenue Service (“IRS”); (ii) timely pays any
estimated tax liability and satisfies any other requirements established by the
IRC in order to qualify for an extension of the Filing Deadline; and
(iii) provides Lender with a copy of such filed application for an extension of
the Filing Deadline, evidence of the payment of any estimated tax liability, and
documentation satisfactory to Lender evidencing compliance with any other
requirements of the IRC on or before the Submission Deadline, Borrower (or
SunLink so long as Borrower is part of a SunLink consolidated group) will
thereafter provide Lender with a copy of the filed tax return on or before the
date which is fifteen (15) days after the extended Filing Deadline. Borrower
hereby represents, warrants, covenants and affirms to Lender that all tax
returns now or hereafter provided by Borrower, SunLink and Healthcare to Lender
are and will be true and correct copies of the original tax returns filed with
the IRS. The delivery by Borrower, SunLink and Healthcare of each tax return to
Lender shall constitute a reaffirmation that such tax return is a true and
correct copy of the original tax return filed with the IRS.

 

  10.5.

Accounts Receivable Reports. Commencing on July 20, 2012 and on the 20th day of
each month thereafter, so long as Borrower has a security interest in the
Receivables, Borrower will provide Lender with a monthly accounts receivable
report for Borrower for the immediately preceding calendar month.

 

  10.6. Financial Covenants.

 

  10.6.1.

Debt Service Coverage Ratio. Borrower will maintain a Debt Service Coverage
Ratio of at least 2.85 to 1.00 during the term of the Working Capital Note and
all renewals and modifications thereof. The ratio will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter. “Debt Service Coverage Ratio”
means (i) Borrower’s net earnings, plus interest expense, plus depreciation
expense, plus amortization expense,

 

16



--------------------------------------------------------------------------------

  plus income tax expense, less incentive payments received by Borrower pursuant
to the Health Information Technology for Economic and Clinical Act of 2009, 42
U.S.C. § 1395ww(n), 42 C.F.R. § 495.104, et seq., 75 FED. REG. 44314, (“EHR
Payments”), all for the immediately preceding one (1) fiscal quarter, divided by
(ii) Borrower’s scheduled principal payments on term debt, plus scheduled
capital lease payments, for the succeeding one (1) fiscal quarter plus interest
expense for the immediately preceding one (1) fiscal quarter. The number of
fiscal quarters used in each component of the ratio shall increase by one
(1) for each subsequent testing period, up to a maximum of four (4) fiscal
quarters, at which time the Debt Service Coverage Ratio shall thereafter be
tested on a four quarter basis.

 

  10.6.2. Fixed Charge Coverage Ratio. Borrower will maintain a Fixed Charge
Coverage Ratio of at least 1.25 to 1.00 during the term of the Working Capital
Note and all renewals and modifications thereof. The ratio will be tested
quarterly commencing with the fiscal quarter ending September 30, 2012 and
subsequently as of the last day of every third month thereafter. The term “Fixed
Charge Coverage Ratio” means (i) Borrower’s net earnings, plus interest expense,
plus depreciation expense, plus amortization expense, plus income tax expense,
less EHR payments, all for the immediately preceding one (1) fiscal quarter,
divided by (ii) Borrower’s scheduled principal payments on term debt and
scheduled capital lease payments for the succeeding one (1) fiscal quarter, plus
interest expense, plus distributions to Healthcare and Net Intercompany Funding
(excluding distributions and intercompany funding from EHR Payments), all for
the preceding one (1) fiscal quarter. The number of fiscal quarters used in each
component of the ratio shall increase by one (1) for each subsequent testing
period, up to a maximum of four (4) fiscal quarters at which time the Fixed
Charge Coverage Ratio shall thereafter be tested on a four fiscal quarter basis.
“Net Intercompany Funding” means (x) the change in receivable from Affiliate
during the test period less (y) the change in payables to Affiliate (excluding
changes in Ordinary Affiliate Indebtedness) during the test period.

 

  10.6.3. Liquidity. “Days Cash on Hand” means (i) Borrower’s unrestricted cash
assets reported on Borrower’s balance sheet plus the balance available to be
advanced to Borrower under the Working Capital Note as of the test date divided
by (ii) Borrower’s operating expenses, excluding depreciation and bad debt
expense, for the immediately preceding four (4) quarters divided by 365.
Liquidity will be tested quarterly commencing with the fiscal quarter ending
September 30, 2012 and subsequently as of the last day of every third month
thereafter. For the test dates listed below, Borrower must have a minimum Days
Cash on Hand as indicated below:

 

Test Dates

  

Minimum Days Cash

On Hand

9/30/12

   10

12/31/12

   15

3/31/13 and thereafter

   20

 

17



--------------------------------------------------------------------------------

  10.6.4. Funded Debt to EBITDA Ratio. “Funded Debt to EBITDA Ratio” means
(i) the aggregate outstanding balances of all capital leases and all
interest-bearing and non-interest-bearing notes payable, as of the test date
divided by (ii) Borrower’s net earnings, plus interest expense, plus
depreciation expense, plus amortization expense, plus income tax expense, less
EHR payments, all for the immediately preceding four (4) quarters,. The ratio
will be tested quarterly commencing with the fiscal quarter ending September 30,
2012 and subsequently as of the last day of every third month thereafter. For
the test dates listed below, the Funded Debt to EBITDA Ratio shall not exceed
the maximum indicated:

 

Test Dates

  

Maximum Funded

Debt to EBITDA

Ratio

9/30/12 – 3/31/17

   3.5 to 1

6/30/17 – 3/31/22

   3.25 to 1

6/30/22 and thereafter

   3.0 to 1

 

  10.7.

Financial Ratios Compliance Certificate. Borrower will provide Lender with a
Compliance Certificate in the form attached hereto as Schedule “10.7” (a
“Financial Ratios Compliance Certificate”) together with all other documentation
as requested by Lender commencing November 15, 2012 and on the fifteenth
(15th) day of every third month thereafter reflecting Borrower’s computation of
the Debt Service Coverage Ratio, the Fixed Charge Coverage Ratio, the number of
Days Cash on Hand, and the Funded Debt to EBITDA Ratio (the “Financial
Covenants”) for the immediately preceding applicable periods.

 

  10.8. Litigation. Borrower will promptly furnish to Lender written notice of
any litigation: in which Borrower is involved which may reasonably be expected
to materially adversely affect (i) the ability of Borrower to perform its
obligations under the Loan Documents or (ii) the Property or which relates to
construction of the MOB.

 

  10.9. [Intentionally Omitted.] .

 

  10.10. No Liens. Borrower shall not create, assume or suffer to exist any
mortgage, deed of trust, pledge, lien, charge, encumbrance, or security interest
on any of the Property or any of Borrower’s Personal Property, excluding only
encumbrances in favor of Lender and Permitted Encumbrances.

 

  10.11. Use of Loan Proceeds. Borrower shall not permit any funds advanced to
Borrower under this Loan Agreement to be used for any purpose other than those
purposes described in Section 1.

 

18



--------------------------------------------------------------------------------

  10.12. Estoppel Certificates. On request by Lender, either verbally or in
writing, Borrower shall furnish promptly a written statement or affidavit, in
such form as shall be satisfactory to Lender, stating the unpaid balance of the
Working Capital Note and that there are no known offsets or defenses against
full payment of the Working Capital Note, or if there are such offsets and
defenses, specifying the same.

 

  10.13. Payment of Taxes. All taxes, assessments and governmental charges or
levies imposed on Borrower or on Borrower’s assets, income or profits will be
paid prior to the date on which penalties attach thereto unless being contested
in good faith and by appropriate procedures. If Lender reasonably deems itself
insecure, on Lender’s request, Borrower will be required to make monthly
deposits for real estate taxes, assessments and similar charges equal to
one-twelfth (12) of the annual charges estimated by Lender or accumulate
authorized funds with Lender to pay such impositions thirty (30) days prior to
their due dates, such deposits to be held by Lender in a non-interest bearing
account.

 

  10.14. Books and Records. Borrower will keep and maintain adequate and proper
books and records of accounts in regard to Borrower’s hospital, nursing home,
medical office and related businesses located on the Property, which books and
records shall be sufficient in all material respects to allow the preparation of
the Financial Statements in accordance with GAAP.

 

  10.15. Lender’s Access. Borrower shall permit any person designated by Lender,
including but not limited to Lender’s Inspector, to, in the absence of a
Default, upon 48 hours prior written notice (which may be given by e-mail), and
during normal business hours (i) visit and inspect any of the properties, books
and financial records of Borrower, (ii) enter upon the Property, including the
MOB during and after construction, including to inspect the construction
progress of the MOB and all materials to be used in the construction of the MOB
and to examine the current Plans and Specifications; (iii) examine and to make
copies of the books of accounts and other financial records of Borrower, and
(iv) discuss the affairs, finances and accounts of Borrower with, and to be
advised as to the same by, its officers. Such inspections may occur no more
often than once per fiscal quarter so long as no Default exists, provided,
however, that during construction of the MOB, Lender’s Inspector may conduct
such inspections with respect to construction of the MOB at such times and
intervals and with such notice as Lender or Lender’s Inspector reasonably deems
appropriate. Lender (or its designee) may conduct audits, at Lender’s cost and
expense, of Borrower’s books of account, records or other papers relating to the
collateral no more frequently than once each quarter unless a Default exists.
Each inspection, visit, audit, examination, or reproduction of books and records
or extracts thereof shall be subject to and conducted in accordance with
applicable law, including all healthcare rules and regulations, including but
not limited to the Health Insurance Portability and Accountability Act (“HIPAA”)
and confidentiality of patient information. Without limiting the foregoing, the
aforementioned limitations on the frequency of and payments of costs and
expenses associated with visits, inspections and/or audits and any notice
requirements shall cease to be applicable when any Default exists and shall not
constitute a limitation on or a waiver of the rights of the USDA under
applicable law.

 

19



--------------------------------------------------------------------------------

  10.16. [Intentionally Omitted.] .

 

  10.17. No Merger. Borrower will not merge into or with or consolidate with any
corporation, partnership, limited liability company, or other legal entity other
than a merger or consolidation (i) as to which Lender shall have been given
prior written notice, (ii) in which an Affiliate of SunLink is merged into or
with or consolidated with Borrower where Borrower is the survivor and
immediately thereafter and after giving effect thereto Borrower is in compliance
with Section 10.6, and (iii) no Default shall have occurred and then be
continuing. For purposes of this Loan Agreement, “Affiliate” with respect to
Borrower means (i) SunLink, Healthcare and any entity controlled directly or
indirectly by SunLink or Healthcare; (ii) any entity controlled directly or
indirectly by Borrower; (iii) any entity that directly, or indirectly through
one or more intermediaries, subsequently controls Borrower (a “Controlling
Person”); or (iv) any entity which is controlled by or is under common control
with a Controlling Person. As used herein, the term “control” of an entity means
the possession, directly or indirectly, of the power: (A) to vote 50% or more of
the voting securities of such entity (on a fully diluted basis) having ordinary
power to vote in the election of the governing body of such entity or (B) to
direct or cause the direction of the management or policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.

 

  10.18. No Sale. Borrower will not sell, lease or convey all or any portion of
the Property, or all or any portion of Borrower’s Personal Property, without the
advance written consent of the Bank (such consent not to be unreasonably
withheld or delayed); provided, however, that no advance written consent shall
be necessary if no Default then exists or if such sale , lease or conveyance
consists of (i) the sale of inventory in the ordinary course of business,
(ii) the transfer or sale of equipment in connection with the replacement of
such equipment with new equipment of a similar type and value, or (iii) leases
made in the ordinary course of business, including but not limited to leases of
the MOB or portions thereof; it being expressly anticipated that Borrower may in
the future lease certain portions of the improvements situated on the Property
including the MOB to third parties, in which instance Borrower shall provide
copies of such leases to Lender.

 

  10.19. Business Restrictions. Borrower will not engage in any business other
than the ownership and operation of hospital, nursing home, clinic and medical
offices located on the Property and the provision of services related thereto
and activities ancillary thereto.

 

  10.20. [Intentionally Omitted.] .

 

  10.21. Other Information. Borrower agrees to furnish to Lender such other
information concerning the business activities of Borrower, the Property and
Borrower’s Personal Property as Lender might reasonably request.

 

20



--------------------------------------------------------------------------------

  10.22. Inspections. Subject to applicable law, including all healthcare rules
and regulations, including but not limited to HIPAA and confidentiality of
patient information, Borrower will provide Lender with the results of all
inspections of the Property or hospital or nursing home operations, conducted by
any local, state or federal regulatory, licensing or safety agency or entity.
Such results will be provided to Lender within ten (10) days after the end of
each calendar quarter.

 

  10.23. Contingent Liabilities. Contingent Liabilities. Except with respect to
Permitted Contingent Liabilities as set forth in Schedule “10.23” hereto
(“Permitted Contingent Liabilities”), Borrower will not assume, guarantee,
endorse or otherwise become contingently liable for the obligation of any other
person, firm or corporation.

 

  10.24. Other Agreements. Borrower will not enter into any agreement or do any
act which reasonably would be expected to cause Borrower to be unable to comply
with the terms of the Loan Documents.

 

  10.25. Additional Documents. Borrower agrees to execute and deliver any
documents which are necessary in the reasonable judgment of Lender to obtain,
maintain and perfect the liens and security interests intended to be created by
the Loan Documents or, at Lender’s expense, to enable Lender to comply with any
federal or state law otherwise applicable to Lender.

 

  10.26. Other Indebtedness. Except for the indebtedness identified in Schedule
“10.26A” hereto (the “Permitted Indebtedness”), Borrower will not incur any
other indebtedness for money borrowed, capital lease obligations or obligations
for the deferred purchase of property to any party other than Lender, except in
the ordinary course of Borrower’s business, without the prior written consent of
Lender. Except for indebtedness identified on Schedule “10.26B” hereto
(“Ordinary Affiliate Indebtedness”), indebtedness or liabilities to affiliates
of Borrower, including charges of insurance, accounting and other shared costs,
shall not be considered to be in the ordinary course of Borrower’s business. So
long as no Default has occurred and is continuing, Borrower may also make
intercompany periodic cash management transfers to and from Affiliates if such
transfers are properly accounted for in determining distributions and Net
Intercompany Funding for the purposes of Section 10.6 above.

 

  10.27. Bank Accounts. So long as any indebtedness is owing by Borrower to
Lender, Borrower will maintain with Lender all of Borrower’s bank accounts,
including without limitation the Operating Account, and the Medicare Account;
provided, however, that Borrower may maintain (i) a local bank account(s) in
Houston, Mississippi into which checks, cash payments and negotiable instruments
may be deposited which will be swept weekly into one of Borrower’s bank accounts
with Lender and (ii) the Medicare Account may be maintained at Borrower’s
current bank until authorization to change such account to Lender is obtained
from Medicare.

 

  10.28.

Management Fees. Borrower shall pay no fees for management or similar services
to any party, including but not limited to SunLink, Healthcare, or any

 

21



--------------------------------------------------------------------------------

  other affiliate, parent or subsidiary of Borrower except for management fees
set forth on Schedule “10.28” hereto (“Permitted Affiliate Management Fees”).
After the occurrence and during the continuance of a Default, Borrower will not
pay any Permitted Affiliate Management Fees provided that this section shall not
prohibit Borrower from paying Ordinary Affiliate Indebtedness.

 

  10.29. Intercompany Loans; Dividends. Borrower will not make any
distributions, loans or advances of any kind to any party or make or declare any
dividend during the term of the Working Capital Note and all renewals and
modifications thereof except that Borrower may: (i) make intercompany loans to
SunLink and/or Healthcare so long as after making any such loan and giving
effect thereto Borrower is otherwise in compliance with Section 10.6 above;
(ii) declare and pay cash dividends if: (x) at the date of declaration no
Default shall have occurred and be continuing and the net amount of dividends
declared and made for the period from July 1, 2012 and ending on the computation
date in question shall not exceed eighty percent (80%) of the net income of
Borrower for the period from July 1, 2012 to such computation date (minus the
case of a deficit, the net deficit of Borrower for such period); (y) Borrower
shall have had positive net income after taxes for the fiscal year preceding the
year in which any such dividend is proposed to be declared or paid; and
(z) after giving effect to the declaration and payment of any such dividend,
Borrower shall be in compliance with Section 10.6 above; (iii) pay or make
distributions for Permitted Affiliate Management Fees; (iv) pay or make
distributions for Ordinary Affiliate Indebtedness; and (v) pay or make
distributions for Permitted Contingent Liabilities.

 

  10.30. Equal Employment Opportunity. All construction contracts relating to
the Property will comply with Executive Order 11246 entitled “Equal Employment
Opportunity” as amended and as supplemented by applicable Department of Labor
regulations, debarment requirements of 7 CFR part 3017, and the Copeland
Anti-Kickback Act (18 U.S.C. § 874).

 

  10.31. Current Ratio. Commencing September 30, 2012 and tested as of the last
day of every third month thereafter, Borrower will maintain a Current Ratio of
at least 1.00 to 1.00 during the term of the Working Capital Note and all
renewals and modifications thereof. “Current Ratio” means the current assets of
Borrower divided by the current liabilities of Borrower computed in accordance
with GAAP.

11. COVENANT ADJUSTMENT. Notwithstanding anything set forth in Section 10 above,
the covenants set forth therein shall at no time be more restrictive than those
set forth in Section 10 of the Mortgage Loan Agreement.

12. ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS.

 

  12.1. Compliance with International Trade Control Laws and OFAC Regulations.
Borrower represents, warrants and covenants to Lender that:

 

  12.1.1.

Borrower is not now nor shall Borrower be at any time until after the Working
Capital Note, and all renewals and modifications thereof, is fully

 

22



--------------------------------------------------------------------------------

  repaid a person with whom a U.S. person, including a financial institution, is
prohibited from transacting business of the type contemplated by this Loan
Agreement, whether such prohibition arises under U.S. law, regulation, executive
orders or lists published by the Office of Foreign Assets Control (“OFAC”) of
the Department of the Treasury of the United States of America (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise;

 

  12.1.2. None of Borrower, Healthcare, SunLink, any person after the Effective
Date who owns a direct interest in Borrower or any person after the Effective
Date who controls any person who owns a direct or indirect interest in Borrower
is now or shall be at any time until after the Working Capital Note, and all
renewals and modifications thereof, is fully repaid a person with whom a U.S.
person, including a financial institution, is prohibited from transacting
business of the type contemplated by this Loan Agreement, whether such
prohibition arises under U.S. law, regulation, executive orders or lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

  12.2. Borrower’s Funds. Borrower represents, warrants and covenants to Lender
that:

 

  12.2.1. Borrower has taken, and shall continue to take until after the Working
Capital Note, and all renewals and modifications thereof, is fully repaid, such
measures as are required by applicable law to verify that the funds invested in
Borrower are derived (a) from transactions that do not violate U.S. law nor, to
the extent such funds originate outside the United States, do not violate the
applicable laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated;

 

  12.2.2. None of Borrower, Healthcare, SunLink, any person after the Effective
Date who owns a direct interest in Borrower, or any person after the Effective
Date who controls any person who owns a direct or indirect interest in Borrower,
or, to Borrower’s knowledge, any person providing funds to Borrower (a) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any state or federal anti-money laundering laws;
(b) has been assessed civil or criminal penalties under any state or federal
anti-money laundering laws; and (c) has had any of its/his/her funds seized or
forfeited in any action under any state or federal anti-money laundering laws;

 

  12.2.3. Borrower shall make payments on the loan evidenced by the Loan
Documents using funds invested in Borrower, donations and pledges, grants,
operating revenues or insurance proceeds unless otherwise agreed to by Lender;

 

23



--------------------------------------------------------------------------------

  12.2.4. As of the Effective Date and at all times during the term of the
Working Capital Note and all renewals and modifications thereof, all operating
revenues are and will be derived from lawful business activities of Borrower or
Borrower’s tenants or other permissible sources under U.S. law; and

 

  12.2.5. On the Maturity Date, Borrower will take all necessary steps to verify
that funds used to repay the Working Capital Note in full (whether in connection
with a refinancing, asset sale or otherwise) are from sources permissible under
U.S. law and to the extent such funds originate outside the United States,
permissible under the applicable laws of the jurisdiction in which they
originated.

13. DEFAULT. Each of the following shall constitute a default hereunder and
under each of the Loan Documents (“Default”):

 

  13.1. Nonpayment of Notes. Failure to make payment when due of any interest on
or principal of the Working Capital Note or the Mortgage Note, or any renewals
or modifications thereof and such failure shall continue for a period of three
(3) Business Days or more after the date due; or

 

  13.2. Mortgage Loan Agreement Default. The occurrence and continuance of any
Default (as defined therein) under that certain Mortgage Loan Agreement (as
defined therein) of even date herewith signed by Borrower and Lender in
connection with the Mortgage Note; or

 

  13.3. Chatham Credit Agreement Default. The occurrence of any “Event of
Default” (as defined therein) under the Chatham Credit Agreement which shall
have occurred and then be continuing.; or

 

  13.4. Other Nonpayment. Failure to make payment when due of any other amount
payable under the terms of this Loan Agreement or any of the Loan Documents
within five (5) Business Days of the receipt of written demand therefor from
Lender (unless the same or amount thereof is being contested in good faith by
Borrower); or

 

  13.5. Breach of Covenants. Breach by Borrower in the performance or observance
of any covenant made under this Loan Agreement or any of the Loan Documents, or
under the terms of any other instrument delivered to Lender in connection with
this Loan Agreement, provided that with respect to any such covenants which are
non-monetary in nature, Borrower will have thirty (30) days following receipt of
written notice from Lender to Borrower to cure the breach of such covenant
before such occurrence will constitute a Default hereunder; or

 

  13.6. Creation of Liens. The creation or enforcement of any lien, deed of
trust, pledge, security interest, encumbrances or other lien (including a lien
of attachment, judgment or execution) securing a charge or obligation affecting
any or all of the Property or all or any of Borrower’s Personal Property,
excepting Permitted Encumbrances which continues more than thirty (30) days
following receipt of written notice from Lender; or

 

24



--------------------------------------------------------------------------------

  13.7. Change of Ownership. Except as permitted in Section 10.18, the
assignment, sale, transfer, encumbrance or conveyance of all or any portion of
the Property not otherwise permitted by the Loan Documents without the prior
written consent of Lender, or if the ownership of the Property becomes vested in
a person or entity other than Borrower without the prior written consent of
Lender, or if there is a change in control of Borrower from Guarantor or any
other wholly-owned subsidiary of SunLink which shall guarantee the obligations
of Borrower under the Loan Agreement without Lender’s prior written consent; or

 

  13.8. Liquidation or Disposition of Assets. The liquidation or dissolution of
Borrower or Borrower entering into any partnership, joint venture, syndicate,
pool, operating agreement, or other combination with respect to all of the
operations of Borrower’s hospital or nursing home whether in a single
transaction or a series of related transactions or the assets or properties of
Borrower substantially as an entirety, or except in the ordinary course of
business (including with respect to the disposition of used or obsolete
Equipment), the conveyance, sale, assignment or lease of any material part of
the assets or business of Borrower, except in all such cases as otherwise
provided by this Loan Agreement (including Sections 10.17 and 10.18), without
the prior written consent of Lender; or

 

  13.9. Judgment. Entry by any court of final, non-appealable judgment (and the
expiration of all appeals) against Borrower and not covered by insurance in
excess of $100,000.00, or an attachment of any property of Borrower which is not
discharged to the reasonable satisfaction of Lender within sixty (60) days
thereof; or

 

  13.10. Casualty Loss; Condemnation. Substantial damage or destruction by
casualty or taking by rights of eminent domain of all or any substantial portion
of the Property so as to materially and adversely affect Borrower’s ability to
perform Borrower’s obligations hereunder; or

 

  13.11. [Intentionally Omitted.] .

 

  13.12. [Intentionally Omitted.] .

 

  13.13. Bankruptcy. The occurrence of any of the following: (i) the institution
of bankruptcy reorganization, liquidation or receivership proceedings by or
against Borrower, SunLink or Healthcare or any parent of Borrower, or any
controlled affiliate or subsidiary of Borrower which are not dismissed within
sixty (60) days after the filing thereof, or (ii) the making of any assignment
for the benefit of creditors by or against Borrower, SunLink or Healthcare or
any parent of Borrower, or any controlled affiliate or subsidiary of Borrower,
or (iii) if Borrower, SunLink or Healthcare or any parent of Borrower, or any
controlled affiliate or subsidiary of Borrower becomes insolvent, or (iv) any
admission by Borrower, SunLink or Healthcare or any parent of Borrower, or any
controlled affiliate or subsidiary of Borrower of its or their inability to pay
debts as such debts mature; or

 

25



--------------------------------------------------------------------------------

  13.14. Termination of Existence. Borrower ceases to be a validly existing
Georgia corporation; or

 

  13.15. Governmental Requirements. The issuance of any order, decree or
judgment pursuant to any judicial or administrative proceeding declaring that
the Property, the MOB, the construction of the MOB, or the operation of the
Property (including the MOB) is in material violation of any federal, state or
local law, ordinance, rule or regulation which in any such case would materially
adversely affect Borrower’s business; or

 

  13.16. Representations. Any representation, warranty, statement, certificate,
schedule or report made or furnished to Lender by Borrower proves to be false or
erroneous in any material respect at the time of the making thereof, and
Borrower fails to take or cause to be taken corrective measures with respect to
such representations or warranties satisfactory to Lender within thirty
(30) days after written notice by Lender, and such corrective measures are not
completed to Lender’s satisfaction within sixty (60) days after such written
notice is given; or

 

  13.17. Loan Documents. Any of the Loan Documents cease to be valid, legally
binding or enforceable which renders such documents inadequate for the
realization of the material benefits intended to be provided thereby; or

 

  13.18. Revocation of Authorization. (i) The revocation by Borrower of any of
the authorizations contained in the Account Collection Agreement to sweep daily
all funds contained in the Medicare Account into the Operating Account; or
(ii) the revocation or modification of any authorization or instruction to any
of Borrower’s account debtors in a manner inconsistent with the Account
Collection Agreement (Lender agrees that it must honor any such revocation by
Borrower described in this Section 13.18 notwithstanding the fact that any such
revocation constitutes a Default hereunder); or

 

  13.19. Loss of Licenses. The suspension or termination of any of Borrower’s
licenses or permits which are required by law and which suspension or
termination would materially adversely affect Borrower’s ability to operate
Borrower’s hospital, nursing home, medical offices and related businesses on the
Property substantially as presently conducted; or

 

26



--------------------------------------------------------------------------------

14. REMEDIES. On the occurrence of a Default, as defined in Section 13 of this
Loan Agreement, Lender may, at its option:

 

  14.1. Acceleration of Note. Terminate making advances under the Working
Capital Note, and the Loan Documents, and declare the Working Capital Note or
any renewals or modifications thereof to be immediately due and payable
whereupon the Working Capital Note or any renewals or modifications thereof
shall become forthwith due and payable without presentment, demand, protest or
notice of any kind, and Lender shall be entitled to proceed simultaneously or
selectively and successively to enforce its rights under the Working Capital
Note, the Deed of Trust, this Loan Agreement, and any or all of the Loan
Documents, and any of the instruments executed pursuant to the terms thereof, or
in connection therewith to evidence or secure the obligations of Borrower, and
all renewals and modifications thereof. Nothing contained herein shall limit
Lender’s rights and remedies available under applicable law.

 

  14.2. Selective Enforcement. In the event Lender shall elect to selectively
and successively enforce its rights under any of the Loan Documents, such action
shall not be deemed a waiver or discharge of any other lien, encumbrance or
security instrument securing payment of the Working Capital Note until such time
as Lender shall have been paid in full all sums advanced under the Working
Capital Note. The foreclosure of any lien provided pursuant to the terms of the
Loan Documents without the simultaneous foreclosure of all such liens shall not
merge the liens granted which are not foreclosed with any interest that Lender
might obtain as a result of such selective and successive foreclosure.

 

  14.3. Cumulative Remedies. The rights and remedies of Lender provided by the
Loan Documents are cumulative and no right or remedy will be exclusive of any
other or of any other right or remedy which Lender might otherwise have by
virtue of the occurrence of a Default and the exercise of any right or remedy by
Lender will not impair Lender’s standing to exercise any other right or remedy.

 

  14.4. Deposits; Setoff. Regardless of the adequacy of Borrower’s Personal
Property, any deposits or other sums credited by or due from Lender to Borrower
under this Loan Agreement or the Mortgage Loan Agreement , will at all times
constitute collateral security for all obligations of Borrower to Lender under
this Loan Agreement or the Mortgage Loan Agreement, and, except with respect to
funds in the Medicare Account, which Lender agrees are not subject to set off,
may be set off against any and all liabilities, direct or indirect, absolute or
contingent, now existing or hereafter arising, of Borrower to Lender under this
Loan Agreement or the Mortgage Agreement. The rights granted by this paragraph
will be in addition to the rights of Lender under any statutory bankers’ lien.

 

  14.5. Appointment of Receiver. Lender will be entitled to obtain a court
appointed receiver for the Property without notice to Borrower, SunLink or
Healthcare, which notice is hereby waived.

 

27



--------------------------------------------------------------------------------

15. MISCELLANEOUS. It is further agreed as follows:

 

  15.1. [Intentionally Omitted] .

 

  15.2. Expenses. Whether or not advances under this Loan Agreement are actually
made, Borrower agrees to pay all fees, expenses and charges in respect to the
loan contemplated by this Loan Agreement and the Loan Documents, including,
without limiting the generality thereof, the following:

 

  15.2.1. the reasonable fees and out of pocket expenses of legal counsel
employed by Lender in connection with the negotiation and preparation of the
Loan Documents and the closing of this loan;

 

  15.2.2. all expenses incidental to obtaining a second priority Mississippi
Deed of Trust on the Property, abstracting costs, title examination fees, title
insurance premiums, mortgage taxes, documentary stamp taxes, and closing costs;

 

  15.2.3. survey costs, appraisal costs and costs for environmental reports,
soil reports, and structural design reports;

 

  15.2.4. recording and filing fees and notary fees;

 

  15.2.5. other reasonable fees and expenses involved in the closing of this
loan;

 

  15.2.6. In addition to the legal fees described at Section 15.2.1, all
attorneys’ fees and expenses payable by Lender which are incidental to (a) the
enforcement or defense after the occurrence and during the continuance of a
Default of any or all of the Loan Documents and any instrument executed pursuant
thereto; (b) the negotiation and preparation of any renewals or modifications to
any of the Loan Documents requested by Borrower, SunLink or Healthcare ; and
(c) rendering any advice to Lender related to the Loan Documents, and any
transactions contemplated thereby or related to the enforcement or defense
thereof after the occurrence and during the continuance of a Default; and

 

  15.3. Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if delivered personally, by next day
courier service or sent by confirming facsimile transmission or by registered or
certified mail, postage prepaid, return receipt requested and addressed as
listed below or to such other address as the party concerned may substitute by
written notice to the other. All notices shall be deemed received on the date of
personal delivery or courier delivery, the date of confirmation of receipt of a
facsimile transmission, or within three days (excluding Saturdays, Sundays and
holidays recognized in the United States) after being mailed:

 

To Borrower:    Southern Health Corporation of Houston, Inc.    900 Circle 75
Parkway    Atlanta, GA 30339    Attn: Mark Stockslager

 

28



--------------------------------------------------------------------------------

With a copy to:    Smith, Gambrell & Russell, LLP    1230 Peachtree Street, NE
   Suite 3100, Promenade Two    Atlanta, GA 30309    Attn: Howard E. Turner,
Esq. To Lender:    Stillwater National Bank and Trust Company    6301 Waterford
Boulevard, Suite 101    Oklahoma City, OK 73118    Attn: Chief Credit Officer
With a copy to:    Bryan J. Wells and Jared D. Giddens    Conner & Winters, LLP
   One Leadership Square    211 N. Robinson, Suite 1700    Oklahoma City, OK
73102    Fax No.: (405) 232-2695

 

  15.4. Amendment and Waiver. This Loan Agreement and the Loan Documents may not
be amended or modified in any way, except by an instrument in writing executed
by all of the parties thereto; provided, however, Lender may, in writing:
(i) extend the time for performance of any of the obligations of Borrower;
(ii) waive any breach or Default by Borrower; and (iii) waive the satisfaction
of any condition that is precedent to the performance of Lender’s obligations
under this Loan Agreement. In the event of a waiver of a breach or Default by
Lender, such specific breach or Default shall be deemed to have been cured and
not continuing, but no such waiver shall extend to the reoccurrence of the same
breach or Default or any subsequent or other breach or Default or impair any
consequence of such subsequent or other breach or Default.

 

  15.5. Non-Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender of any right
hereunder preclude any other or further right of exercise thereof. The remedies
herein provided are cumulative and not alternative.

 

  15.6. Applicable Law. This Loan Agreement, all of the Loan Documents and all
other documents executed pursuant thereto and in connection therewith to
evidence or secure the loans contemplated hereby shall be deemed to be a
contract made under the laws of the State of Oklahoma, except the Deed of Trust
and Assignment of Rents which shall be governed by Mississippi law respectively.
Nothing in this Loan Agreement shall be construed to constitute Lender as a
joint venturer with Borrower or to constitute a partnership among any of such
parties.

 

29



--------------------------------------------------------------------------------

  15.7. Descriptive Headings. The descriptive headings of the sections and
paragraphs of this Loan Agreement are for convenience only and shall not be used
in the construction of the terms hereof.

 

  15.8. Integrated Agreement. This Loan Agreement, all of the Loan Documents and
the other loan documents executed pursuant hereto or in connection herewith
constitute the entire agreement between the parties hereto, and there are no
agreements, understandings, warranties or representations between the parties
other than those set forth in such documents.

 

  15.9. Time of Essence. Time is of the essence of this Loan Agreement.

 

  15.10. Binding Effect. This Loan Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors, personal
representatives, legal representatives and assigns.

 

  15.11. Third Party Beneficiary. Nothing in this Loan Agreement, express or
implied, is intended to confer on any person, other than the parties hereto and
their respective successors and assigns, any rights or remedies under or by
reason of this Loan Agreement.

 

  15.12. Right to Defend. Lender shall have the right, but not the obligation,
at Borrower’s expense, to commence, to appear in or to defend any action or
proceeding (initiated by a third party against Borrower) excluding any insured
medical malpractice suit or claim, purporting to affect the rights or duties of
the parties hereunder and in connection therewith pay out of the funds of the
loan all necessary expenses, including fees of counsel, if Borrower fails to so
commence, appear in or defend any such action or proceedings with counsel
reasonably satisfactory to Lender.

 

  15.13. Participation. Lender is authorized to sell participation interests in
the loan evidenced by this Agreement to other financial institutions; and
Borrower agrees that subject to the terms of the agreements of participation,
each holder of a participation interest will be entitled to rely on the terms of
the loan documents executed in connection herewith as if such holder had been
named as an original party to the loan documents. Borrower hereby ratifies and
authorizes the delivery by Lender either before or after closing of any and all
financial and other information regarding Borrower, together with copies of the
Loan Documents, to any potential or actual participant.

 

  15.14.

Disclosure of Information; Confidentiality. Lender agrees to hold any
confidential information that it may receive from Borrower, Guarantor or SunLink
pursuant to this Loan Agreement in confidence, except for disclosure: (a) on a
confidential basis to legal counsel, independent public accountants and other
professional advisors of Lender; (b) to regulatory officials having jurisdiction
over Lender; (c) as required by applicable law or legal process (provided that,
in the event Lender is so required to disclose such confidential information,
Lender shall promptly notify Borrower, so that Borrower, Guarantor or SunLink or
any of them may seek a protective order or other appropriate

 

30



--------------------------------------------------------------------------------

  remedy) or in connection with any legal proceeding between Lender and
Borrower, Guarantor, SunLink or any of them; and (d) to another financial
institution in connection with a disposition or proposed disposition to that
financial institution of all or part of Lender’s interests hereunder or a
participation interest in the Loan, provided that such disclosure is made
subject to an appropriate confidentiality agreement on terms substantially
similar to this Section. For purposes of the foregoing, “confidential
information” shall mean all information respecting Borrower, Guarantor, SunLink,
or any of them, other than (i) information previously filed by Borrower,
Guarantor or SunLink with any governmental authority and available to the
public, and (ii) information previously published in any public medium from a
source other than, directly or indirectly, Lender. Use of information by counsel
in enforcement proceedings after Default shall not constitute a prohibited
disclosure of information under this section.

 

  15.15. Accuracy of Information. This Loan Agreement has been entered into by
Lender based upon the information, data and representations furnished by
Borrower to Lender, and Lender’s obligation to close and fund the loan is
subject to the continued accuracy of all matters submitted to Lender herewith.
By acceptance hereof, Borrower warrants to Lender that all such information,
data and representations heretofore and hereafter furnished to Lender are true
and correct in all material respects and there is contained therein no untrue
statement of a material fact and this warranty shall be true at the time the
Loan is closed and shall survive closing. There shall be no material change at
the time the Working Capital Loan is closed of the income and expenses of the
Property, the financial condition of Borrower and all other features of the
transaction shall be in all material respects as represented by Borrower to
Lender.

 

  15.16. Maximum Legal Rate of Interest. Notwithstanding any other provisions of
this Loan Agreement or any of the Loan Documents to the contrary, the total
interest charges incurred by Borrower pursuant to the Working Capital Note shall
not exceed the maximum legal rate of interest under Oklahoma law. If the holder
of the Working Capital Note shall ever be entitled to receive, collect or apply,
as interest on the loans, any amount in excess of the maximum legal rate of
interest permitted to be charged by applicable law, and, in the event any holder
of the Working Capital Note ever receives, collects or applies, as interest, any
such excess, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of the Working Capital Note, and
if the principal balance is paid in full, any remaining excess shall be
forthwith paid to Borrower. In determining whether or not the interest paid or
payable under any specific contingency exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted, under applicable law:
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest; (b) exclude voluntary prepayments and the effects thereof;
(c) “spread” the total amount of interest on the Working Capital Note throughout
the entire term of the Working Capital Note so that the interest rate is uniform
throughout the entire term of the Working Capital Note.

 

31



--------------------------------------------------------------------------------

  15.17. No Responsibility of Lender. Notwithstanding any term or provision of
the Loan Documents, Lender shall not have any obligation or responsibility for
the management, conduct or operation of the business and affairs of Borrower. No
provision hereof or of any of the other Loan Documents shall be construed or
interpreted to create any relationship between Borrower and Lender other than
that of debtor and creditor.

 

  15.18. No Leasing or Drilling. Borrower shall not, without the prior written
consent of Lender, permit any drilling or exploration for or extraction, removal
or production of any mineral, natural element, compound or substance from the
surface or subsurface of the Property regardless of the depth thereof or the
method of mining or extraction thereof and agree to defend, indemnify, save and
hold Lender, its officers, agents, servants, employees, successors and assigns
harmless from any and all claims, liabilities, losses or expenses which may be
incurred by Lender, and any and all other expenses or losses, either direct or
consequential, which are attributable, or alleged in any way to be attributable,
to the development and exploitation of mineral rights in, on or around the
Property by Borrower or any other party.

 

  15.19. Notice of Title Protection. Lender is obtaining its own title
protection in this transaction, and Borrower should seek competent advice as to
whether Borrower should obtain any additional title protection to protect
Borrower.

 

  15.20. Jurisdiction and Venue. Borrower hereby submits to the jurisdiction of
any state or federal court located in Oklahoma County, Oklahoma, or Chickasaw
County, Mississippi, as elected by Lender or required by applicable state law,
in connection with any action or proceeding commenced for the collection,
enforcement, or defense of this Loan Agreement, the Working Capital Note, the
Deed of Trust, or any of the other Loan Documents, and hereby waives all
objections to venue or any objections based on the theory of non-convenient
forum in connection therewith.

 

  15.21. Counterparts. This Loan Agreement may be executed in two or more
counterparts, each of which will be an original instrument, but all of which
taken together will constitute one agreement.

 

  15.22. Defined Terms. Capitalized terms defined herein shall have the same
meaning in the Loan Documents unless otherwise defined therein. Certain defined
terms are located in the Sections identified below:

 

Term

  

Section

Affiliate

   10.17

Assignment of Rents

   4.2

Borrower

   1st Paragraph

Borrower’s Personal Property

   4.3

Business Day

   8.5

Current Ratio

   10.31

Deed of Trust

   4.1

 

32



--------------------------------------------------------------------------------

Default

   13

EHR Payments

   10.6.1

Event of Default

   13.3

Filing Deadline

   10.4

Financial Covenants

   10.7

Financial Ratios Compliance Certificate

   10.7

Funded Debt to EBITDA Ratio

   10.6.4

GAAP

   6.5

Guarantors

   5

Healthcare

   Recitals

Healthcare Guaranty

   5

HIPAA

   10.15

Historical Financial Statements

   6.5

Interest Rate

   2.2

IRC

   10.4

IRS

   10.4

Lender

   1st Paragraph

Lender’s Inspector

   10.15

Loan Agreement

   1st Paragraph

Loan Commitment

   1

Loan Documents

   7.1

Maturity Date

   2.3

MOB

   1

Net Intercompany Funding

   10.6.2

OFAC

   12.1.1

Ordinary Affiliate Indebtedness

   10.26

Permitted Contingent Liabilities

   10.23

Permitted Indebtedness

   10.26

Prime Rate

   2.2

Property

   4.1

Stock Certificates

   4.4

Stock Pledge Agreement

   4.4

Stock Power

   4.4

Submission Deadline

   10.4

SunLink

   Recitals

SunLink Guaranty

   5

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the day and year first above written.

 

SOUTHERN HEALTH CORPORATION OF HOUSTON, INC., a Georgia corporation By:  

 

  MARK J. STOCKSLAGER, Assistant Treasurer

 

(“Borrower”) STILLWATER NATIONAL BANK AND TRUST COMPANY By:  

 

Name:  

 

Title:  

 

(“Lender”)

 

34